DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the following formal matters: 
Claims 1-6 and 9-14 are allowable. The restriction requirement between Species A and Species B, as set forth in the Office action mailed on March 30, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). Claims 15-34, directed to Species B remains withdrawn from further consideration because they do not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
The following amendment proposed by the Examiner and considered to further distinguish patentably over the art of record in this application, is presented to applicant for consideration: 

a base pulley portion rotatable within a driving plane; 
an adjustable pulley portion coaxially coupled to the base pulley portion, wherein the adjustable pulley portion is rotatable relative to the base pulley portion within the driving plane; 
a driving member comprising a first end coupled to the adjustable pulley portion, wherein at least a portion of the driving member is wrapped at least partially around the adjustable pulley portion; and 
a movable element engaged with the adjustable pulley portion and adjustable to thereby rotate the adjustable pulley portion relative to the base pulley portion, and wherein the movable element comprises a threaded member threadingly attached to the base member.

The following is an examiner’s statement of reasons for allowance: the prior art neither anticipates nor renders obvious a pulley arrangement having a rotatable base pulley portion, an adjustable pulley portion coaxially coupled to the base pulley portion and a movable element engaged with the adjustable pulley portion, adjustable to rotate the adjustable pulley portion relative to the base pulley, the movable element comprises a threaded member.
Prior art reference to Schema (US 7,736,254) teaches a moveable element, but the movable element is not a threaded member threadingly attached to the base member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658



/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658